Citation Nr: 1719754	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to December 1992, October 2002 to July 2003, and August 2005 to January 2007, with additional service in the National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2014 Travel Board hearing.  A copy of the transcript is associated with the record. 

In January 2015 and May 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's May 2016 remand directives, the AOJ obtained a VA addendum medical opinion that addressed the nature and etiology of the Veteran's claimed bilateral pes planus in June 2016.  The VA examiner opined that it was less likely than not that the Veteran's bilateral pes planus was incurred in or caused by the claimed in-service injury.  She elaborated that the Veteran served on active duty from 1979 to 1992.  The Veteran reported his onset of bilateral foot pain in 1994, which was 2 years after he left active service.  He was diagnosed with bilateral pes planus with plantar fascitis in 2006.  The VA examiner commented that this was 14 years after the Veteran left active service.  She concluded that there was no objective evidence that the Veteran had flat feet and plantar fasciitis during active service.

In January 2017, the AOJ requested an opinion as to whether any left foot condition was caused or aggravated by the service-connected left foot scar.  In March 2017, the VA examiner opined that it was less likely than not that the Veteran's left foot scar caused any pathology of the left foot.  The Veteran had a total left first metatarsophalangeal implant arthroplasty.  There was no mention in the record regarding any complication of the left foot scar.  With regard to aggravation, the VA examiner stated that there was no aggravation in the records.  

The Board finds that the nexus opinions are inadequate.  The June 2016 opinion indicates that there was 14 years between the Veteran's diagnosis of bilateral pes planus with plantar fascitis and his active service.  However, the Veteran had additional periods of active service from October 2002 to July 2003, and from August 2005 to January 2007, which were not addressed by the examiner.  The VA examiner also did not address the Veteran's lay statements regarding chronic foot pain in-service and his contention that he was told that he had flat feet.  Lastly, in March 2017, the VA examiner stated that "according to the records there was no aggravation of the foot by the left foot scar."  This rationale is inadequate, because it fails to explain why the left foot scar did not aggravate the Veteran's pes planus.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claims file to the VA examiner who provided the June 2016 and March 2017 VA medical opinions, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's bilateral pes planus.  

If, after a review of the record, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following a review of the evidence of record, to include the Veteran's lay statements regarding chronic foot pain in-service and his contention that he was told that he had flat feet, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral pes planus was incurred during active service.  The VA examiner must consider all of the Veteran's periods of active service, including March 1979 to December 1992, October 2002 to July 2003, and August 2005 to January 2007.

If the VA examiner finds that it is not at least as likely as not that the Veteran's bilateral pes planus was during active service, he or she must provide a supplemental opinion regarding whether it is at least as likely as not the Veteran's left foot pes planus was aggravated beyond its natural progression by the service-connected left foot scar.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

2.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If any of the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



